RAYFIEL, District Judge
The above-named defendant was ' indicted for violating Section 1001 of Title 18, U.S.C., which, in part and in substance, makes it a crime to make or use any false writing or document knowing the same to contain any false or fraudulent statement, and fixes as punishment for a violation thereof a fine not to exceed $10,000 or imprisonment for not more than five years, or both.
The indictment, so far as pertinent to the application herein, avers that the defendant, in a matter within the jurisdiction of the United States Coast Guard, Treasury Department, knowingly and wilfully used a false writing (described in the indictment) purportedly showing a duly authorized transfer of a quantity of meat from one ship to another, and that the defendant knew the said writing to be false and that the said transfer had not been authorized.
The defendant pleaded “not guilty” and the case proceeded to trial, and at the close of the Government’s case the defendant withdrew his aforementioned plea and pleaded guilty to the indictment. Thereafter the Court sentenced the defendant to serve a term of one year and one day. The defendant moved to vacate the said sentence or, in the alternative, to reduce and suspend the execution thereof.
The grounds urged in the motion to vacate, apparently made under Title 28 U.S.C. § 2255, although the notice does not so state, are entirely without merit. The indictment contains all the elements set forth in the statute involved and clearly and definitely charges the defendant with the violation thereof.
As to the application for alternative relief: — the defendant has offered no facts or circumstances in support thereof which were'not submitted to and considered by the Court prior to the imposition of sentence.
Accordingly, the motion is in all respects denied.
Submit order.